DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 9/24/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 8, 9, 11, 18, 22, 27, 37, 38, 47, and 50 have been amended.  Claims 7, 36, 52-54, 57, 59, 60, 63, 65, 66, and 68-70 have been cancelled. 
The objections to the specification have been withdrawn, except as set forth below. 
The objections to claims 53, 59, and 70 have been rendered moot by the cancellation of those claims. 
The objections to claims 2, 8, 9, 11, 18, 22, 38, 47, and 50 have been withdrawn, except as set forth below. 
The rejections of claims 7, 36, 52-54, 57, 59, 60, 63, 66, and 68-70 under 35 U.S.C. 112(b) are rendered moot by the cancellation of those claims. 
The rejections of claims 8, 9, 27, 37, 64, 71, and 78 under 35 U.S.C. 112(b) have been withdrawn, except as set forth below. 

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant asserts (Remarks, p. 8) that Bowyer does not teach adjusting a scan geometry (the modifier “actively” is not present in the claims), but does not explain how Bowyer’s controlling of yaw error by adjusting the yaw system is not “adjusting the scan geometry”.  Applicant appears to be appealing to the “rewriting” language added by amendment, but, as noted below, aside from mentioning the term “rewriting” in several places, the specification provides no written description or enablement by which the term can be understood and applied. 
With regard to the rejections under 35 U.S.C. 103, Applicant appears to be asserting that Bowyer cannot be combined with any other references since Bowyer must be considered “as a whole”.  This assertion, on its face, cannot be tenable in patent law, since it would appear to virtually preclude all rejections under 35 U.S.C. 103 based on a primary reference and one or more secondary references.  Moreover, this argument, at best, applies only to the rejection of claim 22.  Applicant’s assertion of Bowyer teaching away is not persuasive, since Bowyer does appear to teach and/or suggest each of the claim limitations for which it was applied. 
Applicant’s arguments are therefore unpersuasive. 

Specification
The disclosure is objected to because of the following informalities: 
Page 18, lines 1-2: the meaning of the sentence fragment "indicative of a measurement of interest the improved or optimal scan geometry at the first time interval" cannot be determined 
Page 23, line 18: "constitute" appears instead of "constitutes" ([E]ach" is a singular subject). 
Appropriate correction is required.

Claim Objections
Claims 1, 8i, 9, 11, 18, and 71 are objected to because of the following informalities: 
Claim 1, lines 6-7: “measurement; configuration” appears instead of “measurement configuration” 
Claim 8, line 1: “further” appears instead of “further comprising” 
Claim 9, line 1: “further” appears instead of “further comprising” 
Claim 11, line 1: “further” appears instead of “further comprising” 
Claim 18, line 1: “further” appears instead of “further comprising” 
Claim 71, line 2: “system of one claim 37” appears instead of “system of claim 37”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 9, 11, 18, 22, 27, 30, 32, 33, 35, 37, 38, 44, 47, 50, 71, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 37 each recite “rewriting the scan geometry configuration of the remote sensing device”.  Although the specification employs the term “rewriting”, it does not redefine the term, and customarily the scope of the term is limited to written works, for example, in the context of publishing or publication.  It cannot be determined how this would be applied in the context of a scan geometry configuration, and the specification provides no guidance on this.  Further, it does not appear that Applicant has possession of the claimed invention.  Consequently, the application fails to satisfy the written description requirement. 
Claims 1-3, 8, 9, 11, 18, 22, 27, 30, 32, 33, 35, 37, 38, 44, 47, 50, 71, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 1 and 37 each recite “rewriting the scan geometry configuration of the remote sensing device”.  Although the specification employs the term “rewriting”, it does not redefine the term, and customarily the scope of the term is limited to written works, for example, in the context of publishing or publication.  It cannot be determined how this would be applied in the context of a scan geometry configuration, and the specification provides no guidance on this.  Thus, one of ordinary skill in the art would not know how to practice the invention.  Consequently, the application fails to satisfy the enablement requirement. 
To facilitate further examination and expedite prosecution, “rewriting” is interpreted as realizing a new scan geometry. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the improved or optimal scan geometry configuration" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, 18, 27, 30, 32, 33, 35, 37, 38, 44, 47, 50, 71, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer et al. (US 2013/0099497). 
As to claim 1, Bowyer teaches a method for use in remote sensing applications associated with a wind energy capture device in the form of a wind turbine or a tidal energy capture device in the form of a tidal turbine (Abstract; FIGS. 1A, 1B; paragraphs [0036], [0060], LIDAR, SODAR), the method comprising: 
receiving measurement data acquired previously during a remote sensing measurement campaign (paragraph [0041], LIDAR measurement); 
determining from the received measurement data an adjustment in a measurement configuration of a remote sensing device (paragraph [0041], measuring a LIDAR velocity non-zero, representing a yaw error to be controlled), 
wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device (paragraphs [0041], [0044], the yaw error is controlled by adjusting the yaw system), and wherein determining said change in the scan geometry configuration comprises determining a measurement of interest from said received measurement data and determining from said measurement of interest a scan geometry configuration which is indicative of an optimal scan geometry configuration of the remote sensing device for said measurement of interest (Abstract; paragraphs [0039]-[0044]; the term “an optimal scan geometry” has no patentable weight since it appears to be a mere statement of desired outcome; the term “measurement of interest” is interpreted for purposes of examination as simply a synonym for “measurement”, since the term “measurement of interest” has not been defined in the specification, despite the specification’s mention of the Atmospheric Boundary Layer as being of particular interest, and water or tidal conditions as being of particular interest); and 
providing an output indicative of the change to the scan geometry configuration of the remote sensing device for use in adjusting the remote sensing device during said measurement campaign (paragraphs [0041], [0044], adjusting the jaw system moves the LIDAR beam as well, thus performs a change in scan geometry; the yaw control system evidently provides an output indicating the adjustment, because the adjustment is performed) by rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of predetermined scan geometry configurations for the remote sensing device based on the output (paragraphs [0041], [0044], changing the scan geometry with the yaw control). 
As to claim 2, Bowyer further teaches adjusting the measurement configuration of the remote sensing device by changing, during said measurement campaign, the scan geometry configuration of the remote sensing device based on the output (paragraphs [0041], [0044], effectively performing the yaw control while changing the scan geometry of the LIDAR). 
As to claim 3, Bowyer further teaches that at least one of: the measurement data acquired previously during the remote sensing measurement campaign comprises measurement data acquired by the remote sensing device in a previous scan geometry configuration of the remote sensing device during said measurement campaign; and the measurement data acquired previously during the remote sensing measurement campaign comprises measurement data acquired by another remote sensing device of other sensing or measurement device during said measurement campaign (paragraphs [0041], [0044], the yaw control is performed in order to make zero the LIDAR measurement, so yaw control is performed by using previous measurements including the previous scan geometry). 
As claim 8, Bowyer further teaches adjusting the measurement configuration of the remote sensing device by changing, during said measurement campaign, the scan geometry configuration of the remote sensing device based on the output wherein adjusting the measurement configuration of the remote sensing device comprises changing the scan geometry configuration of the remote sensing device according to the improved or optimal scan geometry configuration of the remote sensing for said measurement of interest during the measurement campaign (paragraphs [0039]-[0044]; the term “an improved or optimal scan geometry” has no patentable weight, since it is a mere statement of desired outcome). 
As to claim 9, Bowyer further teaches outputting the measurement of interest (paragraph [0041], the LIDAR communicates the wind speed measurements to the controller, thus outputting a measurement “of interest”). 
As to claim 11, Bowyer further teaches a direction tracking operation (paragraph [0036], final sentence). 
As to claim 18, Bowyer further teaches wind direction tracking (paragraph [0036], and therefore suggests a volume tracking operation (wind is motion of a parcel of air, hence a volume of air, thus a volume tracking operation is at least suggested, if not actually disclosed). 
As to claim 27, Bowyer further teaches that the scan geometry configuration comprises scan geometry information comprising at least one of: timing information; information relating to the time at which the probe is emitted; information relating to the time the probe interacts with the fluid under investigation; and information relating to the time the probe is detected (paragraph [0043], final sentence, this requires tracking of time the probe is detected). 
As to claim 30, Bowyer further teaches that the scan geometry configuration of the remote sensing device comprises a simple scan geometry element or arrangement (FIG. 4, paragraphs [0040], [0046], [0049]; only a single degree of freedom). 
As to claim 32, Bowyer further teaches more than one scanning instrument (FIGS. 6, 8; paragraphs [0053]-[0054]; the instant specification indicates a complex scan geometry has more than one degree of freedom, in elementary college physics, two coupled harmonic oscillators have two degrees of freedom – two lasers would be understood to have two degrees of freedom likewise), and therefore suggests that the scan geometry configuration of the remote sensing device comprises a complex scan geometry element or arrangement. 
As to claim 33, Bowyer further teaches LIDAR instruments to scan different probe volumes (FIG. 8; paragraphs [0056]-[0058]; the instant specification indicates that a combination of probe elements that are themselves scan geometries define a compound scan geometry), and therefore suggests that the scan geometry configuration of the remote sensing device comprises a compound scan geometry element or arrangement. 
As to claim 35, Bowyer further teaches that the measurement data comprises at least one of: fluid velocity data; fluid speed data; fluid direction data; fluid turbulence data; and fluid compositional data (paragraphs [0036], wind direction; paragraph [0044], wind speed and direction). 
As to claim 37. (Currently Amended) A system for use in remote sensing application associated with a wind energy capture device in the form of a wind turbine or a tidal energy capture device in the form of a tidal turbine (Abstract; FIGS. 1A, 1B, 3), the system comprising: 
a controller configured to receive measurement data acquired previously during a remote sensing device measurement campaign, the controller configured to determine from the received measurement data an adjustment in a measurement configuration of a remote sensing device (Abstract; FIG. 3; paragraphs [0039], [0041], LIDAR measurement), 
wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device (paragraphs [0041], [0044], the yaw error is controlled by adjusting the yaw system), and wherein the controller is configured to determine a measurement of interest from said received measurement data and determine from said measurement of interest a scan geometry configuration indicative of an optimal scan geometry configuration of the remote sensing device for said measurement of interest 
to determine said change in the scan geometry configuration (Abstract; paragraphs [0039]-[0044]; the term “an optimal scan geometry” has no patentable weight since it appears to be a mere statement of desired outcome; the term “measurement of interest” is interpreted for purposes of examination as simply a synonym for “measurement”, since the term “measurement of interest” has not been defined in the specification, despite the specification’s mention of the Atmospheric Boundary Layer as being of particular interest, and water or tidal conditions as being of particular interest)), 
wherein the controller is configured to provide an output indicative of the change to the scan geometry configuration of the remote sensing device for use in adjusting the remote sensing device (paragraphs [0041], [0044], adjusting the jaw system moves the LIDAR beam as well, thus performs a change in scan geometry; the yaw control system evidently provides an output indicating the adjustment, because the adjustment is performed) by rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output during said  measurement campaign (paragraphs [0041], [0044], changing the scan geometry with the yaw control). 
As to claim 38, Bowyer further teaches the system comprising a remote sensing device (paragraph [0036], LIDAR; paragraph [0060], SODAR). 
As to claim 44, Bowyer further teaches that the remote sensing device comprises a LIDAR sensing device, a SODAR sensing arrangement or an Acoustic Doppler Current Profiler (ADCP) (paragraph [0036], LIDAR; paragraph [0060], SODAR). 
As to claim 47, Bowyer further teaches one or more energy capture devices (Title; Abstract; FIGS. 1, 1A, 1B, 2). 
As to claim 50, Bowyer further teaches a control system, wherein the control system may be configured to adjust a position of the energy capture device (Abstract; FIG. 3; paragraphs [0041], [0044]). 
As to claims 71/1 and 71/37, Bowyer further teaches a processing system configured to implement the method or system of one of claims 1 or 37 (Abstract; FIG. 3, reference number 12). 
As to claims 71/1 and 71/37, Bowyer further teaches a computer program product configured such that when processed by a suitable processing system configures the processing system to implement the method or system of one of claims 1 or 37 (paragraph [0023]; claim 42). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer in view of Li et al. (CN 104569981). 
As to claim 22, Bowyer teaches the method of claim 1 as discussed above, However, Bowyer does not teach a convergent scan geometry operation.  Li teaches remote scanning weather observations using multiple remote scanning instruments, where weighting of different instrument observation results is performed (Abstract, FIG. 5), suggesting at least some overlap in the observations by different remote scanning instruments, and therefore suggests a convergent scan geometry operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Bowyer, in combination with a convergent scan geometry operation as suggested by Li, since such combination enables solution to a problem of how to select a key region and conduct synergy self-adaption observations by a plurality of remote scanning instruments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645